DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2021 has been entered.
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 10 September 2021, have been entered in full. Claims 1-25 are canceled. Claims 44 and 45 are withdrawn from consideration as being drawn to a non-elected invention.  Claim 26 is amended. New claims 47 and 48 are added. Claims 26-43, 46-48 are under examination.
	
	
 			Information Disclosure Statement

The information disclosure statement(s)(IDS) (filed 10 September 2021) was received. It has been placed in the application file and the information referred to therein has been considered as to the merits. 
It is noted that some of the references fail to comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. MPEP 609.05 [R-3] states that information disclosure 
References:  The references should include the name of the author, title of the article, name of the item (i.e. book, magazine, Journal, symposium, catalog, etc.), the volume-issue number, the pages, and date. 
BOOKS:  Books should be identified by publisher, author, relevant pages, date and place of publication. The following are examples of non-patent bibliographical citations: 
 (A) For books: Winslow. C. E. A. Fresh Air and Ventilation. N.Y., E. P. Dutton, 1926. p. 97-112. 
(B) For parts of books: Smith, J. F. "Patent Searching." in: Singer, T.E.R., Information and Communication Practice in Industry (New York, Reinhold, 1958), pp. 157-165. 
See MPEP § 707.05(e) III, for more information on data that should be used when citing publications.
The following references not considered by the Examiner for the following reasons: 
1.  The Francesco Dati et al. reference is in a language other than English and does not have an English abstract.
The Wang et al. reference is in a language other than English and does not have an English abstract. 
2. The “Formulation, characterization, and stability of protein drugs reference” is cited incorrectly. “Formulation, characterization, and stability of protein drugs reference” appears to be the name of the book wherein Rodney Pearlman is one of the editors. However, cited pages 247-274 are a part of that book, wherein Nguyen and Shire are the authors and wherein the title is “Stability and Characterization of Recombinant Human Relaxin”. The reference is also missing the publisher (Plenum Press) and the place of publication (New York). See above for proper citation for parts of books. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 26-43, 46 (and new claims 47 and 48) remain rejected under 35 U.S.C. 102(a1) as being anticipated by Fares (US 2009/0312254; published Dec 17, 2009).
The basis for this rejection is set forth at pages 3-7 of the previous Office Action (10 March 2021).
Fares et al. teach a polypeptide sequence comprising human growth hormone (hGH) with one human chorionic gonadotropin carboxy terminal peptide (CTP) attached to the amino terminus of hGH and 2 CTPs attached to the carboxy terminus of hGH (para 0361)(applies to claim 26). Fares et al. teach the polypeptide sequence as being 100% identical to instant SEQ ID NO:7. Sequence search results of record (previous Office Action; 7/6/20; pages 12-13).
Fares et al. teach a composition comprising the modified hGH and a pharmaceutical acceptable carrier (paras 0002, 0242, 0246 and 0270) (applies to claim 34).
Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). As such, it would have been reasonable to conclude that the polypeptide sequence (MOD-4023 SEQ ID NO:39) that is 100% identical to instant SEQ ID NO:7, as taught by Fares et al., would have the claimed O-linked glycosylation/sialyation patterns and be less than or equal to 10 colony forming units /10 ml in a Bioburden assay, comprises two disulfide bridges at the listed cysteine residues (applies to claims 26-33, 35-41 and 46-48). 

	Fares et al. teach the construction of the hGH construct and transfection into CHO cells (paras 0353-0365). Fares et al. teach that the monosaccharide profiles indicate that the MOD-4023 glycoprotein samples contain predominantly O-link type glycans. The major O-glycan peak is sialylated core 1 (Neu5Aca2-3Gal.beta.1-3GalNAc). The major sialic acid is Neu5Ac and there are some minor peaks suggesting the presence of 3-4% of di-acetylated sialic acid N-acetyl-9-O-acetylneuraminic acid (Neu5, 9Ac2) and less than 1% N-glycolylneuraminic acid. Fares et al. teach that there are also small amounts of Neu5Ac.alpha.2-6(Gal.beta.1-3)GalNAc (para 0401).
Claims 42 and 43 are product by process claims. MPEP 2113 [1] teaches: Product by Process Claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
MPEP 2113 [Ill] teaches: The use of 35 U.S.C. 102 /103 rejections for product- by-process claims have been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535,173 USPQ 685, 688 (CCPA 1972).
In the instant case, Fares et al. teach a polypeptide sequence (MOD-4023 SEQ ID NO:39) that is 100% identical to instant SEQ ID NO:7 (applies to claims 42 and 43).
	
	
APPLICANT’S ARGUMENTS
	
	Applicant argues that without acquiescing to the validity of the rejection, claim 26 has been amended to recite:
 “A human chorionic gonadotropin carboxy terminal peptide (CTP}-modified human growth hormone (hGH) polypeptide, said polypeptide consisting of two CTPs attached to the carboxy terminus of the hGH and one CTP attached to the amino terminus of the hGH, wherein the amino acid sequence of said polypeptide is set forth in SEQ UD NO: 7, and wherein the CTP-modified hGH polypeptide comprises glycosylation at between 13 and 24 O-linked glycosylation sites”. 
Applicant argues that Fares does not teach or exemplify that a CTP-modified hGH polypeptide, as claimed in amended claim 26, “comprises glycosylation at between 13 and 24 O-linked glycosylation sites.”  Applicant maintains that Fares teaches that a CTP-modified hGH polypeptide comprising three CTP sequences comprises up to 12 O-linked glycosylation sites. 
Applicant cites Fares at paragraph [0072]: “In one embodiment, the CTP sequence of the present invention comprises at least one glycosylation site. In one embodiment, the CTP sequence of the present invention comprises 2 glycosylation sites. In one embodiment, the CTP sequence of the present invention comprises 3 glycosylation sites. In one embodiment, the CTP sequence of the present invention comprises 4 glycosylation sites.”
	Applicant argues that Fares teaches at Example 9, paragraph 0389: “MOD-4023 (CTP-hGH-CTP-CTP} is a single chain protein of 275 amino acids and up to twelve O-
	
	
EXAMINER’S RESPONSE	
	Applicant’s arguments have been fully considered but are not found persuasive. 
Fares et al. teach “MOD-4023 (CTP-hGH-CTP-CTP) is a single chain protein of 275 amino acids and up to twelve O-linked carbohydrates”. “The structure consists of modified human Growth Hormone (Somatropin) attached to three copies of the C-terminal peptide (CTP) of the beta chain of human Chorionic Gonadotropin (hCG); one copy at the N-terminus and two copies (in tandem) at the C terminus. Human Growth Hormone is comprised of 191 amino acids. CTP is comprised of 28 amino acids and four O-linked sugar chains” (para 0389)
Fares et al. teach CTP as comprising the polypeptide sequence of SEQ ID NO:17 or SEQ ID NO:18. Fares et al. teach SEQ ID NO:17 as DPRFQDSSSSKAPPPSLPSPSRLPGPSDTPIL and SEQ ID NO:18 as  SSSSKAPPPSLPSPSRLPGPSDTPILPQ  (para 0065-0066). 
The Examiner notes that O-linked glycosylation is the attachment of a sugar molecule to a serine (Ser) residue or to a threonine (Thr) residue in a protein. The sequences in SEQ ID NO:17 and SEQ ID NO:18 comprise a total of 8 serine residues. Glycosylation at the 4 sequential serine residues in each CTP of the construct CTP-hGH-CTP-CTP would equal 12 O-linked glycosylation sites.
The Examiner notes that glycosylation at all 8 serine residues in each CTP of the construct CTP-hGH-CTP-CTP would equal 24 O-linked glycosylation sites.

MPEP 2112 V teaches: ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
“In Fitzgerald, the claims were directed to a self-locking screw-threaded fastener comprising a metallic threaded fastener having patches of crystallizable thermoplastic bonded thereto. The claim further specified that the thermoplastic had a reduced degree of crystallization shrinkage. The specification disclosed that the locking fastener was 
“In Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed.Cir.1997), the court held that applicant’s declaration failed to overcome a prima facie case of anticipation because the declaration did not specify the dimensions of either the dispensing top that was tested or the popcorn that was used. Applicant’s declaration merely asserted that a conical dispensing top built according to a figure in the prior art patent was too small to jam and dispense popcorn and thus could not inherently perform the functions recited in 
	In the instant case, Fares et al. teach a polypeptide sequence comprising human growth hormone (hGH) wherein one chorionic gonadotropin carboxy terminal peptide (CTP) is attached to the amino terminus of hGH and 2 CTPs are attached to the carboxy terminus of hGH. Fares et al. teach that the polypeptide sequence is 100% identical to instant SEQ ID NO:7.
	Applicant has not provided evidence, which demonstrates that the prior art product does not necessarily or inherently possess the characteristics of the claimed product.
	The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

			Conclusion
		No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        11/30/21